Citation Nr: 1104364	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-32 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a gastrointestinal 
disorder, including as secondary to service-connected 
posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for erectile dysfunction, 
including as secondary to service-connected PTSD.

4.  Entitlement to an initial disability rating greater than 50 
percent and a rating greater than 70 percent from April 6, 2009 
for service-connected PTSD.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).





REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from March 2007, March 2008, and March 2010 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

It is noted that the issue of entitlement to service connection 
for PTSD was initially also on appeal.  However, during the 
pendency of this appeal, by rating action dated in March 2008, 
the Veteran's claim was granted.  As this represents a complete 
grant of the benefit sought on appeal, the issue is no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); see, also, 38 C.F.R. § 20.200 (2010).

The issue of entitlement to service connection for sexual 
dysfunction and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's current level of bilateral hearing acuity does 
not constitute a disability for which service connection can be 
granted under applicable VA regulations.

2.  The Veteran's gastrointestinal disorder is not related to his 
active service or his service-connected PTSD.

3.  Prior to April 6, 2009, the Veteran's PTSD did not cause 
deficiencies in most areas as the Veteran was able to maintain 
his grooming; communicate; manage his finances; function 
independently; drive himself to his examination appointments; 
visit his children and friends; and pursue various hobbies.

4.  Subsequent to April 6, 2009, the Veteran did not exhibit 
total occupational and social impairment as he was still able to 
maintain his grooming; communicate; manage his finances; function 
independently; care for others; house-sit; and have an ongoing 
relationship with a female friend.


CONCLUSIONS OF LAW

1.  The Veteran does not have a hearing loss disability for VA 
purposes at this time.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Service connection for a gastrointestinal disorder, to 
include as secondary to service-connected PTSD, is not warranted.  
8 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).

3.  The criteria for an initial rating greater than 50 percent 
and a rating greater than 70 percent from April 6, 2009 for 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 3.321(b), 4.130, 
Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
"To establish a right to compensation for a present disability, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Certain chronic diseases may be presumed to have been incurred in 
or aggravated by service if manifest to a compensable degree 
within one year of discharge from service, even though there is 
no evidence of such disease during service.  See 38 U.S.C.A. §§ 
1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2010).

Secondary service connection may also be established, under 38 
C.F.R. § 3.310(a), for non-service-connected disability which is 
aggravated by service connected disability.  "Aggravation" is 
defined for this purpose as a chronic, permanent worsening of the 
underlying condition, beyond its natural progression, versus a 
temporary flare-up of symptoms.  In such instance, a veteran may 
be compensated for the degree of disability over and above the 
degree of disability which existed prior to the aggravation of 
the non-service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  
See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to 
place additional evidentiary burdens on claimants seeking service 
connection based on aggravation, specifically in terms of 
requiring the establishment of a baseline level of disability for 
the non-service-connected condition prior to the claimed 
aggravation.  Because the new law appears more restrictive than 
the old, and because the Veteran's current claim was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to the 
amendment.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) (new regulations cannot be applied to pending claims 
if they may have impermissibly retroactive effects).  Regardless, 
based upon the facts in this case, neither version is more 
favorable, and the regulatory change does not affect the outcome 
herein.

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

A.  Bilateral Hearing Loss

For purposes of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
HZ is 40 decibels or greater; when the auditory thresholds for at 
least three of the above frequencies are 25 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

In this case, the Veteran had a VA examination in March 2007.  
This examination showed auditory thresholds for both ears at less 
than 25 decibels at all frequencies.  The speech recognition 
scores measured 100 percent, bilaterally.

Since the Veteran does not have an auditory threshold in any of 
the frequencies at 40 decibels or greater; or have auditory 
thresholds for at least three of the tested frequencies at 25 
decibels or greater; or have speech recognition scores using the 
Maryland CNC Test at less than 94 percent, the Board finds that 
the Veteran does not have a hearing disability for VA purposes.

The Board has also considered other evidence of record; however, 
medical records fail to include audiology testing results that 
show a hearing loss disability for VA purposes.  Without evidence 
of a current disability, service connection cannot be granted.  
Therefore, service connection for bilateral hearing loss is 
denied.

The Board has no reason to believe that another VA examination, 
beyond the one already provided to the Veteran, would provide a 
basis to find that the Veteran has "hearing loss" for VA 
purposes.

Based upon the evidence, the Board finds that the medical 
evidence of record outweighs the Veteran's statements alleging a 
current hearing loss disability.  Therefore, service connection 
for bilateral hearing loss is denied.

B.  Gastrointestinal Disorder

The Veteran seeks service connection for a gastrointestinal 
disorder, claimed as acid reflux, hiatal hernia, constipation, 
and irritable bowel syndrome (IBS), as secondary to his service-
connected PTSD.

Service treatment records (STRs) show that the Veteran was 
treated for nausea and vomiting in December 1965 after eating 
copious amounts of tuna.  No subsequent complaint or treatment 
was noted.  The December 1968 separation examination does not 
indicate an acute or chronic gastrointestinal disorder, which 
weighs against a finding of direct service connection.

The first indication of a gastrointestinal condition is dated 
January 2006, 38 years after separation from service, which 
weighs against a finding of continuity of symptomatology and 
consequently, against a finding of direct service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  The January 2006 VA treatment record shows that the 
Veteran was treated for complaints of indigestion and 
constipation and that the constipation was likely related to 
Vicodin.  Vicodin was not prescribed to treat PTSD.  

Importantly, as the Veteran was not on Vicodin during service, 
the Board finds that this medical report provides evidence 
against this claim, clearly indicating a problem that began years 
after service with a cause that has nothing to do with service 
many years ago.  In this regard, the record does not indicate 
that the either the indigestion or constipation were related to 
service or his service-connected PTSD.  Further, no other VA 
outpatient treatment records indicate a nexus between his 
gastrointestinal condition and service or service-connected PTSD, 
weighing against the claim.

In April 2010, the Veteran had a VA examination to determine the 
nature and etiology of his indigestion.  The examiner reviewed 
the claims file and pointed out that the Veteran first had 
problems with indigestion and heartburn in 2006.  The onset was 
subacute in origin.  The Veteran denied ever having IBS or a 
hiatal hernia and noted that his condition has been stable since 
onset.

The Veteran denied any relationship between his epigastric pain 
and anxiety or other mood disturbances and stated that his 
episodes of pain are alleviated with medication.  Consequently, 
the examiner opined that the Veteran's indigestion is not related 
to his PTSD, weighing against the claim for secondary service 
connection.

The examiner was not asked to provide an opinion indicating 
whether the indigestion is the result of, or related to, service 
because the evidence does not show any indication of such a 
relationship.  Per McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
a VA examination is required when the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the Veteran has not met the low threshold to 
warrant an examination for service connection on a direct basis.  
Simply, there is no credible evidence that there may be a 
relationship between service and his indigestion.  Therefore, a 
VA examiner's opinion on this issue is not warranted and the lack 
of an opinion is not prejudicial to the Veteran.

Based upon the foregoing, the Board finds that service connection 
for a gastrointestinal disorder, claimed as acid reflux, hiatal 
hernia, constipation, and irritable bowel syndrome (IBS) is not 
warranted.  The Veteran specifically denied ever having IBS or a 
hiatal hernia and his constipation has been attributed to 
Vicodin, a pain reliever prescribed for his non-service-connected 
musculoskeletal disabilities.

Direct service connection is not warranted because there is no 
evidence of complaints or treatment of a chronic gastrointestinal 
disorder during service and no evidence of continuity of any 
alleged symptoms subsequent to service.  The first complaint of a 
gastrointestinal disorder is dated January 2006, 38 years after 
he separated from service, and fails to indicate any relationship 
to service, which weighs against a finding of continuity of 
symptomatology and direct service connection.  Consequently, the 
Board finds that service connection on a direct basis is not 
warranted.

The Board also finds that service connection is not warranted on 
a secondary basis.  Per the VA examiner, the Veteran's anxiety or 
other mood disturbances do not affect his indigestion.  He 
concluded that there is no relationship between the indigestion 
and service-connected PTSD.  In essence, the examiner found that 
the service-connected PTSD did not cause, aggravate, or worsen, 
the Veteran's indigestion, weighing against the claim.

The Board has also considered the Veteran's argument that his 
gastrointestinal disorder is related to his service-connected 
PTSD; however, while he is competent to report his symptoms, 
indigestion is not the type of disability that a lay person can 
provide competent evidence on questions of etiology or diagnosis.  
Such competent evidence has been provided by the VA examiner who 
examined the Veteran during the current appeal and by treatment 
records obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the clinical findings 
than to the Veteran's statements.  See Cartright, 2 Vet. App. at 
25.

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection on a direct and secondary basis; there is no doubt to 
be otherwise resolved.  As such, service connection for a 
gastrointestinal disorder is denied.

II. Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determination in Fenderson v. West, 12 Vet. 
App. 119 (1999) and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In that 
decision, the Court also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period (as in this case).  Id.  at 126. 

The Veteran seeks an initial rating greater than 50 percent and a 
rating greater than 70 percent from April 6, 2009 for his 
service-connected PTSD.  The RO rated the disability under 38 
C.F.R. § 4.132, Diagnostic Code (DC) 9411.  Under DC 9411, a 50 
percent evaluation is warranted where there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbance of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule 
that addresses service-connected psychiatric disabilities is 
based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-
IV contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-illness.  
Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned 
when there are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but when the individual is functioning pretty well 
and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of descriptive terminology by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision.  38 
U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran had a VA examination in November 2001.  At that time 
he had some problems with hypervigilance, an exaggerated startle 
response, and chronic depression.  He had three friends whom he 
would see one or two times per year.  He said he stopped working 
regularly in 1986 after suffering a workplace injury.  His time 
is occupied with several hobbies.  The examiner stated that he 
was cooperative and adequately groomed.  His speech was clear, 
coherent and goal-directed with no evidence of hallucinations, 
delusions or of significant cognitive impairment.  He had a 
mildly labile effect.

The examiner diagnosed chronic mild symptoms of PTSD stemming 
from experiences in service.  He opined that the Veteran's 
depression and industrial impairment appeared to be related to 
his non-service connected musculoskeletal disabilities.  He noted 
severe social impairment, shown by the Veteran's five failed 
marriages as well as flashbacks, avoidance of stimuli, numbing of 
general responsiveness, and persistent symptoms of increased 
arousal.  The GAF score based solely upon PTSD symptoms was 65, 
noted as mild symptoms.  A GAF of 61 was assigned for the 
depression symptoms and an overall GAF of 60 was assigned for 
moderate overall emotional impairment.

Clearly this VA examination does not show symptoms of the 
severity to warrant a rating greater than 50 percent as it does 
not show that the Veteran has occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due solely to his PTSD 
symptoms.  Specifically, his speech was clear and coherent; he 
was adequately dressed; and he expressed no indication of 
homicidal or suicidal thoughts or ideation.  His unemployment was 
attributed to his workplace injury in 1986 and his depression to 
his non-service connected disabilities.  Further, a GAF score of 
65 represents mild symptoms.  Simply, this VA examination weighs 
against a rating greater than 50 percent for his service-
connected PTSD.

An April 2004 VA psychiatric evaluation reported that his 
nightmares had lessened, but that he continued to have occasional 
flashbacks and irritability, which had improved with medication.  
He denied significant hyperarousal or hyper-startle responses and 
noted that he no longer felt emotional detachment with others.  
He was dressed casually, adequately groomed, cooperative, polite, 
friendly, and displayed good eye contact.  His affect was full 
with no irritability or dysphoria.  Speech was normal and he 
denied suicidal ideation.  His thought process was linear, 
cognition was grossly intact, and insight and judgment were good.  
An addendum to this report indicates that the Veteran's 
depression was in remission and that he returned to his baseline 
PTSD symptoms, indicating that the Veteran's condition had 
improved, weighing against a rating greater than 50 percent for 
his service connected PTSD.

During a March 2005 VA psychiatric evaluation, the provider noted 
that the Veteran's symptoms had worsened because he was no longer 
in counseling and no longer taking adequate psychiatric 
medications due to the side effects.  The report noted 
flashbacks, nightmares, loss of interest in activities, feelings 
of isolation from others, emotional numbness, foreshortened 
future, difficulty sleeping, irritability, anger problems, poor 
concentration, hypervigilant, startle response, and avoidance of 
memories and other things that trigger memories of his stressors.  
Also noted was moderate depression.  He was neatly dressed, well 
groomed, pleasant and cooperative.  He also exhibited symptoms of 
agitation and had anxious and depressed mood and affect.  His 
speech was pressured and his thought process was circumstantial.  
He denied suicidal, homicidal and psychotic ideation.  Cognition 
was grossly intact but insight, judgment and concentration were 
moderately impaired.  The GAF score was 40.  The examiner noted a 
worsening of the Veteran's PTSD symptoms.

While the treatment record shows some worsening of the Veteran's 
PTSD symptoms, the record does not show that the Veteran has 
deficiencies in most areas.  Further, while assigned a GAF of 40, 
the treating provider does not indicate whether the score is 
based solely upon the service connected PTSD symptoms or if it 
also considers his non-service-connected depression, thus a 
rating greater than 50 percent is not warranted.

In May 2005, VA providers noted improvement in mood, interest in 
activities, creative interest and general motivation level as a 
result of the adjustment in his medications.  The Veteran was 
well groomed, pleasant, cooperative and much calmer and less 
agitated than he was at his prior visit.  His mood and affect 
were more upbeat.  Despite the apparent improvement, the treating 
provider assigned a GAF score of 40.  The GAF score remained at 
40 in June 2005, January 2006, April 2006, and June 2006; 
however, during this time period, the treatment records do not 
provide enough detail about the severity of the Veteran's 
service-connected PTSD symptoms for the Board to rely solely upon 
GAF scores to justify an increased rating.  For example, in a 
July 2006 treatment record, the Veteran reported additional 
stress due to a family member being molested and the ensuing 
trial.  He was able to support the family member through her 
ordeal.  The examiner noted that the Veteran was well groomed, 
pleasant, cooperative, and had moderately agitated psychomotor 
activity.  His mood and affect were tearful when discussing the 
family member but otherwise reactive to the situation and he was 
able to show pleasure when discussing hobbies.  The GAF remained 
at 40.  The record does not discuss PTSD or its symptoms but 
illustrates that the Veteran was able to aid family members and 
was participating in hobbies.  Consequently, without detailed 
reports to support the assigned GAF scores of 40, the Board 
cannot grant an increased rating based solely upon them.

A VA examination was conducted in April 2007.  The examiner noted 
that the Veteran has had a number of life stressors since his 
last VA examination, such as family difficulties, unemployment, 
and financial stress.  The Veteran was living on a somewhat 
isolated ranch with his partner.  He reported no serious 
difficulties with grooming, hygiene or personal maintenance; was 
able to drive himself to the appointment; and was able to handle 
his own finances without difficulty.  He reported having contact 
with others.

The Veteran admitted that he was unemployed as a result of his 
physical rather than emotional factors.  He reported nightmares 
with occasional sleep disturbance and occasional flashbacks.  He 
visited his grown children, befriended a local Vietnam veteran, 
and socialized with another couple in his area.  He reported an 
inability to maintain close relationships with women and anger 
issues.  The examiner stated that he showed major symptoms of 
numbing of responsiveness.

The Veteran's hobbies included hunting for arrowheads and 
woodwork.  He said his concentration problems were getting better 
but that he still relied on reminders.  He had a startle 
response, but was able to tolerate activities such as firework 
displays.

The examiner stated that the Veteran's symptoms have caused 
distinct social impact to at least some degree of industrial 
impact over the years.  He further stated that if the Veteran 
were physically able to reenter the workforce, it is as likely as 
not that given the stresses of the workplace, the Veteran's 
symptoms could worsen, particularly in the area of anger control 
and making and maintaining relationships.  Thus, work with the 
public would not be appropriate and that the Veteran might work 
best alone.  He also noted that the chronic sleep problems would 
likely impact his ability to maintain attendance, alertness, and 
productivity.  The diagnosis was chronic PTSD, varying between 
moderate and mild severity.  The examiner assigned a GAF range of 
60 to 65 and further stated that the GAF for the past year has 
been the same, which reflects the presence of mild to moderate 
symptomatology with the impact on social and industrial 
adaptability.

Because the examination report fails to indicate deficiencies in 
most areas due to the symptoms, or similar symptoms, listed in DC 
9411, the Board cannot find that a rating greater than 50 percent 
is warranted.  Specifically, the Veteran did not exhibit grooming 
difficulties, an inability to communicate, an inability to 
maintain his finances or an inability to function independently.  
He was able to drive himself to his examination appointment, 
visit his children and friends, and pursue various hobbies.  He 
continued to have intimacy and anger issues and the examiner 
speculated that he would have problems in the workforce; however, 
the Board finds that the Veteran's symptoms are best represented 
by the 50 percent rating currently assigned.  Further, the 
examiner indicated that the Veteran's PTSD fluctuated between 
mild and moderate symptoms.  Simply, the VA examination does not 
indicate the criteria necessary for a 70 percent rating.

The Veteran submitted a buddy statement from his female roommate.  
She described an incident during which the Veteran got drunk and 
tried to jump over a fire.  She also noted that the Veteran would 
have a startle response every time a plane or helicopter flew 
over their home and that he would start projects and not finish.  
She said he was depressed about his kids and letting them down as 
well as his impotency.  She also said that he could or would not 
comprehend things correctly and suffered nightmares.  While the 
Veteran's roommate described instances of impaired judgment, 
(i.e. jumping over a fire), and his inability to comprehend what 
she tells him, her observations continue to show a level of 
severity best represented by the 50 percent rating as her 
statement fails to indicate that the Veteran has deficiencies in 
most areas due to symptoms such as suicidal ideation; obsessive 
rituals; intermittently illogical obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  Thus her statement does not support the grant of 
an increased rating.

Finally, an October 2008 evaluation shows a GAF score of 50 but 
does not describe the Veteran's PTSD symptoms or the impact of 
PTSD on his life.  Thus the treatment record does not provide 
support for the assignment of the GAF score and consequently does 
not support the assignment of a rating greater than 50 percent.

For the reasons stated above, the Board finds that the evidence 
does not support an initial rating greater than 50 percent.  
Review of the evidence shows that during the course of the 
appeal, the Veteran's PTSD has maintained a level of severity 
adequately represented by the 50 percent rating.  Specifically, 
the evidence has not shown that the Veteran's symptoms cause 
deficiencies in most areas.  He maintained his appearance, 
ability to function independently, and ability to maintain his 
finances.  He engaged in some social interaction with friends and 
family members and engaged in recreational hobbies.  No 
obsessional rituals or suicidal ideations were indicated nor was 
his speech, thought processes, or concentration severely 
impaired.  While some treatment records indicate a GAF score of 
40, the records do not show that the scores were based solely 
upon the PTSD symptoms versus personal stressors unrelated to 
service.

In sum, the preponderance of the evidence is against the claim 
for an initial rating higher than 50 percent for his service-
connected PTSD.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. 49 (1990).

Regarding the Veteran's claim seeking a rating greater than 70 
percent from April 2009, in April 2009, D.V.G., a private 
licensed psychologist, evaluated the Veteran.  The Veteran 
reported frequent problems with anxiety, panic, anger, 
hypervigilance, sleep problems, mistrust, depression, negative 
self-concept, guilt, problems with concentration and memory, 
discomfort and avoidance of public situations, and flashbacks of 
his traumatic events.

He said he has frequent suicidal thoughts but denied aggressive 
or homicidal ideation.  He also has panic attacks 3 to 4 times 
per month and avoids most public situations as he cannot handle 
being surrounded.  When out in public, he is hypervigilant, 
always looking for exits and escape routes.  He also experiences 
intrusive thoughts or flashbacks 3 to 4 times per week and has 
nightmares 2 to 3 times per week.

At the time of the evaluation, he was living with a friend and 
her mother.  He reported a history of relationship and family 
problems, including four divorces and two failed long-term 
relationships.  He has six children but has had limited contact 
with them due to anxiety, isolation, and relationship conflict.  
In recent years, there has been development of relationships 
between the Veteran and his children, aided by counseling.

Recreational activities include art, hiking, photography, and 
hunting for various items at the beach.  He has been retired due 
to disability for the past 10 years.  His primary avocation is 
artwork but he complained that anxiety, depression, and 
inattention sometimes interfere with this.  He attempts do to 
some artwork most days.

The Veteran was neatly groomed, alert, well-oriented, and 
cooperative.  His mood appeared moderately to severely depressed 
and anxious.  His affect was moderately restricted.  He was tense 
and a bit agitated at times.  D.V.G. stated that the Veteran's 
thought process was mildly tangential and that he provided a 
history that was often disorganized and lacking in detail.  He 
was often difficult to redirect and exhibited some difficulties 
with attention and concentration.

D.V.G. assigned a GAF of 45-49 and said that the Veteran has 
chronically depressed mood associated with PTSD and that history 
and current circumstance indicate substantial social impairment 
from PTSD and depression.  He also stated that while the Veteran 
is unemployed, it appears that his PTSD would interfere 
substantially with work in lieu of physical conditions.

The Veteran had a follow-up appointment with D.V.G. in December 
2009.  His GAF increased to 50 and it was noted that he continued 
to struggle with isolation and depression.  Testing showed that 
his reexperiencing symptoms and avoidance of trauma cues had 
lessened from severe to moderate and that his depression had 
eased.  D.V.G. stated that the Veteran has benefited from therapy 
but that he continues to suffer significant symptoms and 
associated impairment.

The treatment records from D.V.G. show a worsening of the 
Veteran's PTSD symptoms.  Specifically, the records show new 
symptomatology such as anxiety, suicidal ideation, panic attacks, 
guilt, problems with concentration and memory, discomfort and 
avoidance of public situations, etc.  However, while the 
Veteran's PTSD symptoms are shown to have worsened, the Board 
finds that the currently assigned 70 percent rating adequately 
addresses the Veteran's condition.  A higher rating is not 
warranted as the evidence fails to show total occupational and 
social impairment.  As noted above, he was still able to go out 
when forced and able to maintain adequate grooming.  He was alert 
and well-oriented, and while his thought process was mildly 
tangential, and often difficult to redirect, he did not exhibit 
gross impairment in thought process or communication.  Further, 
he still attempted to engage in his recreational hobbies.  Thus, 
the evidence does not support a finding of total occupational and 
social impairment.  Consequently a total rating is not warranted 
based upon these records.
 
Finally, a February 2010 VA examination report indicates that the 
Veteran was casually dressed, cooperative, exhibited full effect, 
and was well oriented to time, place, and person.  His speech was 
spontaneous but coherent and mood was anxious, dysphoric and 
labile.  The examiner said he was easily distracted, had a short 
attention span, lacked focus, and was not able to consistently 
respond to redirection.  His thought process was rambling, 
exhibited circumstantiality, and had multiple digressions.  He 
had average intelligence and his judgment was fair; however he 
had limited insight.  His remote memory was normal but his 
immediate or recent memory was mildly impaired.  

The Veteran said he was house-sitting at the time of the 
examination.  He also noted his ongoing relationship with a 
female friend and that he helped her care for her mother for 
about one year.  Also noted was diminished interest and 
participation in activities as well as his feeling of detachment 
from others.

He reported nightmares, panic attacks, increased anxiety, and 
avoidance behaviors.  His impulse control was fair.  The Veteran 
noted recurrent or intrusive thoughts as well as intense 
psychological distress at exposure to internal or external cues 
related to his stressors.  Also noted were symptoms of 
depression.

The Veteran reported being unable to work due to his PTSD as he 
has difficulty maintaining organization of activities and has 
impaired concentration and focus.  He also stated that he is 
unable to work due to his carpal tunnel syndrome.

After evaluating the Veteran, the examiner found that he is able 
to manage his finances and perform activities of daily living.  
She also noted that the Veteran is capable of caring for others, 
as shown by his ability to help care for his friend's mother and 
ability to house-sit.  His reports of ongoing anxiety result in 
some limitation in his range of activities and social 
functioning.

She diagnosed the Veteran as having chronic, moderate PTSD, 
dysthymia associated with physical pain and situational 
stressors, and mixed personality disorder.  She further indicated 
that she cannot tell whether the Veteran's PTSD renders him 
unemployable without resorting to speculation.  Specifically, VA 
treatment records and private treatment records indicate 
improvement in the Veteran's symptoms.  She noted that the 
Veteran has had some issues with stability, with a history of 
disruptions in relationships and residences over a period of 
years, and that this instability in adaptive functioning may well 
be associated with personality disorder.  The Veteran was able to 
assist his friend in caring for her mother and perform duties 
associated with house-sitting.  He noted that his ability to work 
is limited by his physical conditions.  Consequently, she found 
that it is unclear whether the Veteran's PTSD symptoms alone 
preclude employment.

Based upon this examination, the Board cannot find that a rating 
greater than 70 percent is warranted.  As noted above, the 
Veteran was able to help care for a friend's mother and house-
sit.  He remained able to manage his finances and perform his 
activities of daily living.  He exhibited some difficulties with 
memory and thought processes as well as continued nightmares, 
panic attack and anxiety; however, the Board finds that these 
symptoms are adequately compensated under the current 70 percent 
rating.  

In sum, the evidence does not show that the Veteran has total 
occupational and social impairment.  Consequently a total rating 
is not warranted based upon these records. 

As the preponderance of the evidence is against the claim for a 
rating greater than 70 percent from April 2009 for service-
connected PTSD, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. 49.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board is aware of the Veteran's complaints as to the effects 
of his service-connected PTSD on his activities of work and daily 
living.  In the Board's opinion, all aspects of the Veteran's 
PTSD impairment are adequately encompassed in the currently 
assigned 50 and 70 percent schedular ratings.  The Board finds no 
unusual aspects of his PTSD disability not addressed in the 
schedular criteria.

As the assigned schedular evaluation is adequate, there is no 
basis for extraschedular referral in this case.  See Thun, 22 
Vet. App. 111, 114-15 (2008).  The Board further observes that 
there is no evidence of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent periods 
of hospitalization related to the service-connected PTSD 
disability at issue that would take the Veteran's case outside 
the norm so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the criteria for an initial rating greater than 50 
percent and a rating greater than 70 percent from April 2009 have 
not been met.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. 49.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in December 2000 and April 2006 that fully 
addressed all notice elements and were sent prior to the initial 
RO decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records.  
The Veteran submitted private treatment records and buddy 
statements and was afforded a VA medical examinations.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a gastrointestinal disorder, including as 
secondary to service-connected posttraumatic stress disorder 
(PTSD) is denied.

Entitlement to an initial disability rating greater than 50 
percent and a rating greater than 70 percent from April 6, 2009 
for service-connected PTSD is denied.


REMAND

The Veteran seeks service connection for his sexual dysfunction, 
or erectile dysfunction (ED), including as secondary to his 
service-connected PTSD.

STRs do not indicate any complaints or treatment for sexual 
dysfunction or ED.  The first medical evidence of sexual 
dysfunction is dated January 2004, at which time the Veteran 
asked if his chronic low back pain was affecting his libido.  The 
etiology was not addressed.  In March 2004, treating providers 
told him that the sexual side effects could be a side effect of 
Paxil, prescribed to treat his service-connected PTSD.

In March 2005, the Veteran refused to increase his dosage of 
Paxil due to its affect on his libido.  An April 2004 treatment 
record stated that the Veteran's dosage of Paxil needed to be 
reduced due to the sexual side effects.  In January 2005 the 
Veteran complained that he had a decreased libido and was unable 
to maintain an erection.  The diagnosis was ED.  The etiology was 
not identified.  June 2009 VA treatment records continue to show 
a diagnosis of ED.

An April 2010 VA examination indicates that the Veteran first 
experienced ED in 1986 after an accident caused bulging lumbar 
discs.  He said he has had problems with ED ever since the 
accident, including difficulty achieving erection and maintaining 
it.

The examiner diagnosed ED and said that the etiology is most 
likely trauma related, caused by the bulging discs in his lumbar 
spine.  The examiner opined that the ED is not related to the 
Veteran's PTSD because he reported having problems after his low 
back injury.  The examiner stated that trauma to the low back can 
result in nerve damage to the penis, resulting in erectile 
problems.

Unfortunately, the examiner did not indicate whether the 
Veteran's PTSD or medications prescribed to treat PTSD have 
aggravated his ED.  Since treating psychiatrists have indicated 
that the PTSD medications have caused sexual side effects, the 
Board finds that clarification is needed to determine the impact, 
if any, of the PTSD and prescribed medications on his ED.  
Therefore, a remand is necessary for an addendum to address the 
issue of aggravation.

As a final matter, the Board also points out that, as any 
decision with respect to the claim for service connection may 
affect the Veteran's claim for a TDIU, this claim is inextricably 
intertwined with the claim for service connection.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  

As the claims should be considered together, it follows that, any 
Board action on the TDIU claim, at this juncture, would be 
premature.  Hence, a remand of this matter is warranted, as well.

Beyond the above, the Board would like all information associated 
with the post-service work injury, including the amount he 
received in compensation and all other records pertinent to this 
and any other claim. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should request from the Veteran all 
records associated with this post-service 
work injury or injuries, including any 
final decision made from any workers 
compensation authority and a full 
accounting of all compensation the Veteran 
has received.  All pertinent records from 
any Social Security claim filed (if any) 
should also be submitted by the Veteran 
(if they have not already been submitted).

2.	If possible, request that the medical 
professional who conducted the April 2010 
VA examination review the claims file 
(another examination of the Veteran is 
not required) and provide an addendum 
that clarifies the impact, if any, of the 
Veteran's service-connected PTSD and 
prescribed medications on his sexual 
dysfunction, or ED.  The claims file and a 
copy of this Remand must be provided to 
the examiner and the examiner must 
indicate review of these items in the 
report.

Specifically, the examiner is asked to 
indicate whether it is at least as likely 
as not (50 percent or more) that the 
Veteran's service-connected PTSD has 
aggravated his sexual dysfunction, or ED.  
The examiner is asked to specifically 
address the medications prescribed to 
treat PTSD and to describe the impact of 
the medications on his sexual dysfunction, 
or ED.

If the April 2010 examiner is no longer 
available, request that a physician 
knowledgeable in sexual dysfunction or ED 
review the claims file and provide the 
requested opinions.

The examiner is informed that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms, 
beyond its natural progression.

If the examiner determines that the 
Veteran's sexual dysfunction, if any, 
increased in severity beyond the natural 
course of that disability due to the 
service-connected PTSD, to include 
medications prescribed to treat PTSD, the 
examiner should determine, if possible, 
the baseline severity of the sexual 
dysfunction before it was first aggravated 
by the other service connected disability. 

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

3.  After completing the above 
development, readjudicate the service 
connection claim and claim for TDIU.  If 
the disposition remains unfavorable, 
furnish the Veteran and his representative 
with a supplemental statement of the case 
(SSOC) and afford the applicable 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


